    Case 21-04058       Doc 64      Filed 03/25/21 Entered 03/25/21 17:10:46                 Desc Main
                                     Document     Page 1 of 22



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IN RE:                                     §                       Chapter 11
                                           §
SPHERATURE INVESTMENTS LLC                 §                       CASE NO. 20-42492
et al.                                     §
                                           §
_______________________________________§
                                           §
SPHERATURE INVESTMENTS LLC,                §
                                         1
et al. d/b/a World Ventures Holdings, LLC §
                                           §
                     Plaintiff,            §
                                           §
v.                                         §                       Adversary No. 21-04058
                                           §
KENNETH E. HEAD                            §
                                           §
                     Defendants.           §


         MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(6)
     OF THE FEDERAL RULES OF CIVIL PROCEDURE OR, ALTERNATIVELY,
    MOMOTION FOR A MORE DEFINATE STATEMENT PURSUANT TO RULE 12(e)


        NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A
        WRITTEN OBJECTION IS FILED WITH THE CLERK OF THE UNITED
        STATES BANKRUPTCY COURT AND SERVED UPON THE PARTY
        FILING THIS PLEADING WITHIN FOURTEEN (14) DAYS FROM THE
        DATE OF SERVICE SHOWN IN THE CERTIFICATE OF SERVICE
        UNLESS THE COURT SHORTENS OR EXTENDS THE TIME FOR
        FILING SUCH OBJECTION. IF NO OBJECTION IS TIMELY SERVED
        AND FILED, THIS PLEADING SHALL BE DEEMED TO BE
        UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING
        THE RELIEF SOUGHT. IF AN OBJECTION IS FILED AND SERVED IN
        A TIMELY MANNER, THE COURT WILL THEREAFTER SET A
        HEARING WITH APPROPRIATE NOTICE. IF YOU FAIL TO APPEAR

1
  The “Debtors” or “WorldVentures”) in the above-described jointly administered Chapter 11 bankruptcy cases
(“Cases”) are Spherature Investments LLC (“Spherature”) EIN#5471, Rovia, LLC (“Rovia”) EIN#7705,
WorldVentures Marketing Holdings, LLC (“WV Marketing Holdings”) EIN#3846, WorldVentures Marketplace,
LLC (“WV Marketplace”) EIN#6264, WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255,
WorldVentures Services, LLC (“WV Services”) EIN#2220.




MOTION TO DISMISS COMPLAINT – PAGE 1
  Case 21-04058       Doc 64    Filed 03/25/21 Entered 03/25/21 17:10:46            Desc Main
                                 Document     Page 2 of 22



       AT THE HEARING, YOUR OBJECTION MAY BE STRICKEN. THE
       COURT RESERVES THE RIGHT TO SET A HEARING ON ANY
       MATTER.

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       Defendant Kenneth E. Head (“Defendant” or “Head”) file this Motion to Dismiss

Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, as made applicable

by Rule 7012(b)(6) of the Federal Rules of Bankruptcy Procedure, and in support shows the

following:

                                            I.
                                      INTRODUCTION

       1.      The Debtors’ Original Complaint and Request For Preliminary Injunction (the

“Complaint”) should be dismissed because it fails to state a claim upon which relief can be

granted. As a threshold matter, the Debtors have based their Complaint and secured a Temporary

Restraining Order (the “TRO”) on the WRONG agreement, which has been superseded by

another agreement that does not contain a prohibition on Head working in a competing business

at all. Even in the event that the Court finds that the Debtors sued on the correct contract, the

Debtors failed to inform the Court in their Complaint that they had consented in writing that Head

could work at Seacret Direct, LLC (“Seacret”), and consequently, Debtors waived any breach of

contract claim against Head.

       2.      Alternatively, the Debtors’ claims for breach of contract and breach of fiduciary

duty based on the allegations that Head provided confidential information to Seacret should also

be dismissed because of the Debtors’ admission on the face of their Complaint that Debtors

voluntarily provided to Seacret any information Debtors consider to be confidential. Moreover,

the claims should also be dismissed because the Debtors’ Complaint concerning allegations of




MOTION TO DISMISS COMPLAINT – PAGE 2
    Case 21-04058        Doc 64       Filed 03/25/21 Entered 03/25/21 17:10:46                    Desc Main
                                       Document     Page 3 of 22



harm which are required elements of both Counts One and Two are legally insufficient because

the Complaint only contains conclusory allegations about some sort of interference with the

bankruptcy process and not any real facts as required by the United States Supreme Court in

Ashcroft v. Iqbal. In addition, although the Debtors repeatedly told the Court at the TRO hearing

and in their pleadings that they needed injunctive relief to prevent harm concerning their

bankruptcy sale process, Debtors would not allow any discovery on the sale process in connection

with the hearing on the preliminary injunction. Finally, since the first two Counts in the Complaint

are legally insufficient as a matter of law, the Debtors have no grounds for an injunction and cannot

show that they can succeed on the merits, which is one of the elements required for an injunction.

        3.       The Debtors came to this Court representing that an Executive Employment

Agreement (the “Employment Agreement”) which is attached as Exhibit A to the Complaint was

the operative agreement under which Head was restricted from competing with WorldVentures

and used that Employment Agreement as a basis for obtaining an emergency hearing and the TRO.

Debtors failed to disclose to this Court that Debtors and Head had executed a subsequent

agreement - the WorldVentures Confidential and Proprietary Rights Agreement (the “Applicable

Agreement.”), which Debtors failed to attach to the Complaint. 2 The Applicable Agreement

contains no prohibition on Head from working in a competing business. In their haste to prevent

Head from working at all, the Debtors’ sought emergency injunctive relief and failed to inform

this Court of the Applicable Agreement. Debtors also failed to disclose to this Court that Debtors

sent an email waiving in writing any prohibition of the solicitation of Head by Seacret and thereby

waiving any right to enforce any restrictive covenant for non-competition against Head related to


2
  A true and correct copy of the Applicable Agreement is attached hereto as Exhibit B and incorporated by
referenced herein (filed under seal).




MOTION TO DISMISS COMPLAINT – PAGE 3
    Case 21-04058          Doc 64        Filed 03/25/21 Entered 03/25/21 17:10:46   Desc Main
                                          Document     Page 4 of 22



his employment with Seacret. Since the Debtors failed to state a claim upon which relief can be

granted, the Complaint should be dismissed pursuant to Rule 12(b)(6) or, alternatively, the Debtors

should be ordered to provide a more definite statement under Rule 12(e), both made applicable to

this Adversary Proceeding under Rule 7012 of the Federal Rules of Bankruptcy Procedure.

                                                  II.
                                             ALLEGED FACTS

A.       Head’s Employment With WorldVentures.

         4.       Head was hired by WV Holdings in 2007 and initially served in several executive

roles including Vice President of Marketing and President of Americas. Head did not sign any

employment agreement or non-compete agreement when he was hired by WorldVentures. In

March 2017, Head was promoted to President of WV Marketing Holdings. 3 Head did not sign a

non-compete agreement at that time. In October 2015, Head added the title of Chief Strategy

Officer. 4 Again, at that time, Head did not sign any employment agreement or non-compete

agreement.

         5.       Debtors admit that Head had access to information that WorldVentures considers

to be confidential and proprietary from the date Head started working for WorldVentures. 5 Head

never signed a non-compete or non-solicitation agreement before July 2018. 6

         6.       On July 12, 2018, Head signed the Employment Agreement. 7 The Employment

Agreement contained a non-compete covenant for the first time in Head’s employment with

WorldVentures.         However, Head had received information WorldVentures considers to be



3
  Dkt. 1-1, ¶¶ 3, 16.
4
  Dkt. 1-1, ¶ 3.
5
  Dkt. 1-1, ¶ 17.
6
  Dkt. 1-1, ¶ 16; Dkt. 1-1, Exhibit A.
7
  Dkt. 1-1, ¶ 16.




MOTION TO DISMISS COMPLAINT – PAGE 4
     Case 21-04058           Doc 64     Filed 03/25/21 Entered 03/25/21 17:10:46             Desc Main
                                         Document     Page 5 of 22



confidential or proprietary from Debtors for more than a decade without any non-compete

covenant. 8

           7.         On October 4, 2018, WorldVentures and Head signed the Applicable Agreement.

Debtors had knowledge of the Applicable Agreement, but deliberately failed to disclose the

Applicable Agreement to the Court in either the Complaint or the Emergency Application for

Preliminary Injunction. 9 Section 10 of the Applicable Agreement provides as follows:

           “Unless specifically provided herein, this Agreement contains all the
           understandings and representations between the Employee and the Employer
           pertaining to the subject matter hereof and supersedes all prior and
           contemporaneous understandings, agreements, representations and warranties, both
           written and oral, with respect so such subject matter.” (emphasis added)

The Applicable Agreement does not mention the Employment Agreement.

           8.         Section 15 of the Applicable Agreement provides for certain restrictive covenants:

           “Non-Solicitation.

           The Employee agrees that during the term of employment with the Employer and
           for a period of one (1) year following voluntary or involuntary termination of the
           Employee’s employment form the Employer (the “Separation Date”), the
           Employee will not:

                         •    directly or indirectly (except on behalf of the Employer, solicit or
                              attempt to solicit, accept business from, divert or attempt to divert,
                              handle or attempt to handle, or service or attempt to service, the
                              account or business of any entity or individual:
                              (i)     That was a party to a contract with the Employer with which
                                      the Employee dealt or worked during the six-month period
                                      prior to the Separation Date, or
                              (ii)    That was directly solicited by the Employer with the
                                      Employee’s involvement or assistance during the six-month
                                      period prior to the Separation Date, with a view toward
                                      establish a business relationship,
                      or assist any other person in doing any of the foregoing; or


8
    Dkt. 1-1, ¶ 17.
9
    See Exhibit B.




MOTION TO DISMISS COMPLAINT – PAGE 5
     Case 21-04058        Doc 64     Filed 03/25/21 Entered 03/25/21 17:10:46            Desc Main
                                      Document     Page 6 of 22



               •   directly or indirectly recruit, solicit or hire any employee or independent
                   contractor of the Employer, or induce or attempt to induce any such
                   employee or independent contractor to terminate his/her/its contract or
                   employment, or otherwise to limit or to cease the relationship of such
                   employee or independent contractor with the Employer, or assist any other
                   person in doing any of the foregoing, or

               •   directly or indirectly interfere or attempt to interfere in any way with the
                   Employer’s relationships with any of its customers, clients, sales
                   representatives, suppliers, advisors, consultants, including, without
                   limitation, by inducing or attempting to induce any customers, clients, sales
                   representatives, suppliers, advisors, or consultants to terminate or change
                   the terms of their dealings with the Employer, or assist any other person in
                   doing any of the foregoing.”

The Applicable Agreement contains no prohibition on working in a competing business. The

restrictive covenants in the Applicable Agreement also do not provide any restrictions on

geography or the scope of activity as required by Texas law.

         9.        At the beginning of 2020, WorldVentures’ business was falling off and it was not

paying commissions to Sales Representatives. Then, in March 2020, the COVID-19 pandemic hit

and decimated WorldVentures’ travel business. 10 WorldVentures started looking for a solution.11

         10.       When WorldVentures’ failure to pay commissions to its Sales Representatives and

the COVID-19 pandemic started to take its toll on the company, WorldVentures approached

Seacret about the possibility of starting a new business relationship between the two companies. 12

Eventually, after several months of back-and-forth negotiations led by Wayne Nugent (“Nugent”),

WorldVentures’ Chief Strategy Office and the majority owner on behalf of WorldVentures, and

Izhak Ben Shabat (“Ben Shabat”), Seacret’s Chief Executive Officer, the two companies entered

into a Co-Marketing Agreement (“Co-Marketing Agreement”). 13 Pursuant to the Co-Marketing


10
   Dkt. 1-1, ¶ 22.
11
   Dkt. 1-1, ¶ 22.
12
   Dkt. 1-1, ¶ 22.
13
   Dkt. 1-1, ¶¶ 25, 26.




MOTION TO DISMISS COMPLAINT – PAGE 6
     Case 21-04058        Doc 64        Filed 03/25/21 Entered 03/25/21 17:10:46                      Desc Main
                                         Document     Page 7 of 22



Agreement, WorldVentures was designated as an affiliate of Seacret permitting, WorldVentures

to offer Seacret’s products under certain conditions. 14 Debtors allege that:

         “To that end, on July 22, 2020, WorldVentures and Seacret executed the co-
         marketing agreement, through whjch Seacret agreed to make its products available
         to WorldVentures’ Sales Representatives to sell products.”

The primary purpose of the Co-Marketing Agreement was to create another revenue stream for

WorldVentures and its Sales Representatives while at the same time enlarging Seacret’s customer

base for its own products. 15 The Sales Representatives now had a product to sell as the demand

for travel had dropped dramatically. Also, pursuant to the Co-Marketing Agreement, Seacret

gained access to WorldVentures confidential and proprietary information. 16

         11.      Subsequently, representatives of WorldVentures and Seacret discussed terms for a

potential acquisition that culminated in the execution of the Letter of Intent (the “LOI”). 17 Under

the LOI, WorldVentures provided access to WorldVentures’ confidential and proprietary

information to Seacret. 18 On November 10, 2020, Nugent, on behalf of Debtors, and Ben Shabat,

on behalf of Seacret, executed the LOI. 19

         12.      While negotiating the LOI, WorldVentures’ finances continued to deteriorate, and

representatives continued to leave the company because they were not being paid their

commissions. 20 The parties negotiated and executed a Limited Solicitation Agreement (“LSA”).21



14
   A true and correct copy of the Co-Marketing Agreement is attached hereto and incorporated be reference herein
(filed under seal).
15
   Dkt. 1-1, ¶ 26.
16
   Dkt. 1-1, ¶ 25.
17
   A true and correct copy of the Letter of Intent is attached hereto as Exhibit C and incorporated by reference herein
(filed under seal).
18
   Dkt. 1-1, ¶ 25
19
   See Exhibit C.
20
   Dkt. 1-1, ¶ 28.
21
   A true and correct copy of the Limited Solicitation Agreement is attached hereto as Exhibit D and incorporated by
reference herein (filed under seal).




MOTION TO DISMISS COMPLAINT – PAGE 7
     Case 21-04058       Doc 64       Filed 03/25/21 Entered 03/25/21 17:10:46                    Desc Main
                                       Document     Page 8 of 22



         13.     The LSA provides that Seacret is allowed to solicit WV Marketing Sales

Representatives as follows:

                 “Seacret is immediately allowed to solicit any WVM Sales Representatives
                 and enlist only such WVM Sales Representatives.”

Section 1.3 of the LSA provides:

                 “WVM agrees that Seacret shall have unfettered access to WVM’s
                 database (or other electronic materials and information) related to WVM’s
                 downline structure for the WVM Sales Representative. Seacret agrees that
                 such information is confidential and will treat it as such pursuant to the
                 terms of this Agreement.” (emphasis added) 22

In fact in their Complaint, Debtors admit they voluntarily gave Seacret access to their confidential

and proprietary information including the Exigo database:

         “Under the LSA, WorldVentures gave Seacret access to WorldVentures’
         confidential and proprietary information, including “unfettered” access to one of
         WorldVentures; most critical revenue-generating assets: the Exigo database
         containing the entirety of WorldVentures’ Sales network” 23

         14.     During the negotiations of the LOI and the LSA, Debtors contemplated that certain

of Debtors’ executives would be hired by Seacret. Debtors were considering layoffs to lower

overhead expenses and potential prepare for a bankruptcy filing. On November 18, 2020, Erik

Haynes, Debtors’ Chief Legal Officer, sent an email to Seacret waiving the LSA’s prohibition of

Seacret soliciting or hiring WorldVentures’’ employees, and specifically identifying certain

employees that would be excluded from the Section 1.5. prohibition.24 Head was included in the

list of employees excluded from Seacret’s prohibition of solicitation showing that Debtors

explicitly authorized Seacret to hire Head. 25


22
   See Exhibit D.
23
   Dkt. 1-1, ¶ 28; See Exhibit D.
24
   A true and correct copy of Eric Haynes’ November 18, 2020 email is attached hereto as Exhibit E and
incorporated by reference herein (filed under seal).
25
   See Exhibit E.




MOTION TO DISMISS COMPLAINT – PAGE 8
     Case 21-04058          Doc 64     Filed 03/25/21 Entered 03/25/21 17:10:46             Desc Main
                                        Document     Page 9 of 22



         15.         On December 21, 2021, Debtors filed their voluntary petitions seeking relief under

Chapter 11 of the United States Code with this Court. 26 On or about December 30, 2020, Head

submitted his resignation to Debtors’ CLO. 27

                                   III.
           ALLEGATIONS THAT ARE FACUTAL AND LEGAL CONCLUSIONS

         16.         Debtors’ complaint is rife with allegations that are factual or legal conclusions. The

following citations to the Complaint are examples of these conclusory allegations for which the

court may give no consideration under Iqbal and Twombly, but is not intended to be an exclusive

list:

         a.          Head exerted heavy influence as WorldVentures’ President and CEO to persuade

                     WorldVentures into entering these agreements with Seacret under false pretenses. 28

         b.          For example, Head disparaged and blamed other executives for WorldVentures’

                     financial woes and commission payment delays. 29

         c.          He also met with Sales Representatives to pressure ownership to sell the company

                     to Seacret. (There are no allegations of who he met with or what was discussed)

         d.          Head spreadheaded these agreements in his role as President, but refused to disclose

                     Seacret’s intent to open a competing travel business and to use the access afforded

                     by these agreements against WorldVentures to its competitive advantage. 30

         e.          Following on the heels of this co-marketing agreement and despite its non-

                     solicitation provision, Head began facilitating the transfer of confidential



26
   Dkt. 1-1, ¶ 30.
27
   Dkt. 1-1, ¶ 30.
28
   Dkt. 1-1, ¶ 22.
29
   Dkt. 1-1, ¶ 23.
30
   Dkt. 1-1, ¶ 25.




MOTION TO DISMISS COMPLAINT – PAGE 9
     Case 21-04058        Doc 64      Filed 03/25/21 Entered 03/25/21 17:10:46           Desc Main
                                      Document      Page 10 of 22



                 information to WorldVentures Sales Representatives data to Seacret. 31 (There are

                 no allegations as to how Head did so; to the contrary, Debtors admit that they did

                 so pursuant to the agreements).

         f.      “Head did not stop there.            Head later pushed WorldVentures and Seacret’s

                 November 10, 2021 letter of intent for an asset purchase agreement with

                 WorldVentures.” 32 (There are no allegations of actions taken by Head to “push”

                 the letter of intent.”).

         g.      Upon information and belief, Head ostensibly used the LSA as a pretext to lay the

                 groundwork for his move to Seacret and their coordinated effort to take-over

                 WorldVentures’ travel business through recruitment of its entire downline and to

                 re-create the travel business at Seacret. 33

         h.      The entirety of paragraphs 34 through 54 are conclusory allegations.

                                       IV.
                   MOTION TO DISMISS CAUSES OF ACTION ASSERTED
                      BY PLAINTIFF PURSUANT TO RULE 12(b)(6)

A.       Standards Of Pleading.

         17.     A motion to dismiss challenges the sufficiency of a complaint under Rule 12(b)(6)

of the Federal Rules of Civil Procedure. Pleadings which state a claim for relief must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.” 34 Pursuant to

Fed. R. Civ. P. 8(a)(2), a statement showing such entitlement to relief must include “enough facts

to state a claim to relief that is plausible on its face.” 35 Claims “ha[ve] facial plausibility when the


31
   Dkt. 1-1, ¶26.
32
   Dkt, 1-1, ¶27
33
   Dkt. 1-1, 29.
34
   Fed. R. Civ. P. 8(a)(2).
35
   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).




MOTION TO DISMISS COMPLAINT – PAGE 10
     Case 21-04058        Doc 64       Filed 03/25/21 Entered 03/25/21 17:10:46                       Desc Main
                                       Document      Page 11 of 22



plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” 36 In determining whether a claim is facially

plausible, “[t]hreadbare recitals of the elements of the cause of action, supported by mere

conclusory statements, do not suffice.” 37 “Determining whether a claim for relief is plausible is

a context-specific task which requires the court to draw on its judicial experience and common

sense.” 38

         18.      In order to survive a Rule 12(b)(6) motion to dismiss for failure to state a claim, a

complaint must assert “more than labels and conclusions[;] a formulaic recitation of the elements

of the cause of action will not do.” 39 Instead, “[f]actual allegations must be enough to raise a right

of relief above the speculative level.” 40 If the properly-pleaded facts of a complaint do not permit

a court to infer “more than the mere possibility of misconduct,” then the pleader has not shown it

is entitled to relief.41 “[O]nly a complaint that states a plausible claim for relief survives a motion

to dismiss.”42

         19.      In Iqbal, the Supreme Court established a two-step process for determining whether

a complaint raises a right to relief above the speculative level. First, a court must identify any

conclusory allegations, as they are “not entitled to the assumption of truth.” 43 Second, the court

must consider if the assumption of truth attributed to the non-conclusory factual allegations




36
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), citing Twombly, 550 U.S. at 556.
37
   Id.
38
   Iqbal, 556 U.S. at 679.
39
   Twombly, 550 U.S. at 555 (emphasis added), citing Papasan v. Allain, 478 U.S. 265, 286 (1986).
40
   Id.
41
   Iqbal, 556 U.S. at 679, citing Fed. R. Civ. P. 8(a)(2).
42
   Id., citing Twombly, 550 U.S. at 556
43
   Iqbal, 556 U.S. at 679; see also R2 Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005) (“[W]e will not strain
to find inferences favorable to the plaintiffs and we will not accept conclusory allegations, unwarranted deductions,
or legal conclusions.”).




MOTION TO DISMISS COMPLAINT – PAGE 11
     Case 21-04058        Doc 64       Filed 03/25/21 Entered 03/25/21 17:10:46                 Desc Main
                                       Document      Page 12 of 22



plausibly suggests an entitlement to relief. 44 Determining whether the allegations are “plausible”

is a “context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” 45

         20.      “Generally, a court ruling on a 12(b)(6) motion may rely on the complaint, its

proper attachments, documents incorporated into the complaint by reference, and matters of which

a court may take judicial notice.” 46 Further, when a plaintiff expressly relies on the terms of a

written document in a complaint, a defendant may proffer that document for use in a 12(b)(6)

motion. 47

         21.      Alternatively, to the extent that the Court does not grant the motion to dismiss, the

Debtors should be required to replead as required under Rule 12(e). The allegations in the

Complaint are so vague and ambiguous that the Defendant cannot reasonably prepare a response.

                                              V.
                                    ARGUMENT AND AUTHORITY

         22.      In their Complaint, Debtors assert three different causes of action against Head,

which are largely based on the Employment Agreement. The causes of action include (1) Count

One for breach of the Employment Agreement; (2) Count Two for breach of fiduciary duty and

(3) Count Three for Injunctive Relief based on breach of the Employment Agreement. All of the

counts should be dismissed as a matter of law under Rule 12(b)(6) as incorporated into this

Adversary under Federal Rule of Bankruptcy Procedure 7012 because they are factually and

legally insufficient.




44
   Id.
45
   Id.
46
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
47
   Kopp v. Klein, 722 F.3d 327, 333 (5th Cir. 2013), cert. granted, vacated on other grounds.




MOTION TO DISMISS COMPLAINT – PAGE 12
     Case 21-04058        Doc 64       Filed 03/25/21 Entered 03/25/21 17:10:46                      Desc Main
                                       Document      Page 13 of 22



A.       Count One Is Based On An Employment Agreement Which Is No Longer In Effect
         And Should Be Dismissed.

         23.      Count One is subject to dismissal because it is factually unsupported. Count One

is entirely based on an alleged breach of the Employment Agreement. However, Head’s restrictive

covenants contained in the July 12, 2018 Employment Agreement were superseded by the

Applicable Agreement executed on October 4, 2018. Since the Employment Agreement is no

longer in effect and has been superseded by the Applicable Agreement, the Debtors cannot sustain

Count One against Head as a matter of law.

         24.      The elements of a breach of contract claim in Texas are (1) the existence of a valid

contract; (2) performance or tendered performance by the plaintiff; (3) the breach of that contract

by the defendant and (4) damages sustained by the plaintiff as a result of the breach. 48 The

existence of a valid contract is the threshold element that the Debtors must prove to sustain Count

One of its Complaint for breach of contract. 49

         25.      Debtors’ breach of contract claim is based on their allegation that Head breached a

non-compete covenant. However, because the Employment Agreement has been superseded by

the Applicable Agreement as set forth in paragraph 10 of the Applicable Agreement, Count One

for breach of contract must be dismissed as a matter of law.

         26.      Section 10 of the Applicable Agreement provides as follows:

         “Unless specifically provided herein, this Agreement contains all the
         understandings and representations between the Employee and the Employer
         pertaining to the subject matter hereof and supersedes all prior and
         contemporaneous understandings, agreements, representations and
         warranties, both written and oral, with respect so such subject matter.”
         (emphasis added)


48
   Mullens v. TestAmerica, Inc., 564 F. 3d 386 (5th Cir. 2009), citing Aguilar v. Segal, 167 S. W. 3d 443, 450 (Tex.
App—Houston [14th Dist], 2005 pet. den’d).
49
   Dkt. 1-1, ¶¶36-39.




MOTION TO DISMISS COMPLAINT – PAGE 13
     Case 21-04058       Doc 64       Filed 03/25/21 Entered 03/25/21 17:10:46                   Desc Main
                                      Document      Page 14 of 22



The Applicable Agreement does not mention the Employment Agreement. Accordingly, the

Count One based on breach of the Employment Agreement must be dismissed as a matter of law

because such an agreement has been superseded and is no longer a valid enforceable contract

related to any claim for breach of a non-compete covenant.

B.       Alternatively, Count One Should Be Dismissed As The Debtor’s Consented To Head’s
         Employment At Seacret And Waived Any Right To Enforce Any Non-Compete
         Covenant.

         27.     If the Court finds that the Employment Agreement has not been superseded by the

Applicable Agreement, Count One must still be dismissed because the Debtors consented to

Seacret’s hiring of Head, and waived any right to prevent Seacret’s hiring of Head and waived

enforcement of any non-compete covenant. Consequently, Debtors cannot prove a breach of the

Employment Agreement and any claim for breach of contract has been waived.

         28.     Under Texas law, a waiver is a voluntary relinquishment of a known right. 50

Waiver can also be inferred from a parties’ conduct. 51 Texas courts have also concluded that “an

obligee may waive the obligor’s requirement for strict compliance with the terms of a contract if

the obligee expressly or impliedly assents to the obligor’s nonconforming conduct.” 52

         29.     Previously, World Ventures and Seacret entered into the LSA which contained a

prohibition on the solicitation of WorldVentures’ employees by Seacret. On November 18, 2020,

Haynes, Debtors’ CLO, sent an email to Ben Shabat, Seacret’s CEO, waiving the LSA’s

prohibition of Seacret soliciting or hiring WorldVentures’ employees, and specifically identifying



50
   Bott v. J.F. Shea Co., Inc., 388 F. 3d 530, 524-535 (5th Cir. 2004)(Condition precent waived in contract due to
parties’ conduct).
51
   Id.
52
   Fairfield Financial Group v. Gawerc, 814 S.W. 204, (Tex. Civ. Appeals—Houston [1st Dist]. 1991)(acceptance of
late payments on a mortgage waived the bank’s right to insist on strict compliance with the original repayment
schedule).




MOTION TO DISMISS COMPLAINT – PAGE 14
     Case 21-04058          Doc 64   Filed 03/25/21 Entered 03/25/21 17:10:46        Desc Main
                                     Document      Page 15 of 22



certain employees that would be excluded from the Section 1.5. prohibition. Head was included

in the list of employees excluded from Seacret’s prohibition of solicitation showing that Debtors

explicitly authorized Seacret to hire Head.

           30.      By its conduct and through the email permitting Head to work at Seacret,

WorldVentures voluntarily relinquished any right they had to complain that Head had breached

his Employment Agreement by working at Seacret. In Count One, the Debtors assert “Head

breached (and continues to breach) his Employment Agreement through his involvement with

Seacret.” 53      Because WorldVentures consented in writing to Head working at Seacret, thereby

waiving their right to enforce any non-compete agreement with Head, the allegations in Count One

should be dismissed as a matter of law.

C.         Count Two Of The Complaint Should Also Be Dismissed Because WorldVentures
           Consented To His Employment At Seacret.

           31.      Count Two of the Complaint also contains allegations that Head breached his

fiduciary duty to World Ventures. As factual support for the breach, WorldVentures argues that

the breach occurred by “ultimately becoming Seacret’s new global President.” 54 Any allegations

that such duty was breached on this basis should be dismissed because WorldVentures consented

in writing to Seacret’s solicitation of Head for a position at Seacret and relinquished any right to

complain about Head working at Seacret or becoming its President. Since WorldVentures waived

its claim about Head’s employment, which forms the basis for the breach of fiduciary duty claim,

Count Two should be dismissed as a matter of law.




53
     See Dkt. 1-1, ¶ 38..
54
     See Dkt. 1-1, Paragraph 43.




MOTION TO DISMISS COMPLAINT – PAGE 15
     Case 21-04058          Doc 64   Filed 03/25/21 Entered 03/25/21 17:10:46          Desc Main
                                     Document      Page 16 of 22



D.         Counts One And Two Should Also Be Dismissed Because Head Did Not Breach Any
           Contractual Or Fiduciary Duties By Providing Confidential Information To Seacret
           As Worldventures Provided The Information To Seacret.

           32.     Counts One and Two must be dismissed as a matter of law because, on the face of

the Complaint, Debtors admit they voluntarily provided information to Seacret, and Debtors failed

to allege with specificity any action taken by Head to disclose confidential information that Head

disclosed to Seacret not otherwise voluntarily disclosed by WorldVentures.. Count One contains

allegations that Head breached the Employment Agreement by providing confidential information

to Seacret. 55 Count Two is a breach of fiduciary duty claim which also implies that Head gave

confidential information to Seacret.        Debtors’ claims that Head provided WorldVentures’

confidential information to Seacret is belied by the fact that Debtors voluntarily provided the Exigo

database, and other information Debtors claim to be confidential, to Seacret as provided by the

terms of the LSA. On the face of their Complaint, the Debtors admit that “WorldVentures gave

Seacret access to WorldVentures’ confidential and proprietary information” including

“unfettered” access to the Exigo database. 56 Assuming the facts of the Complaint in the most

favorable light to the Debtors, the Complaint contains an admission that the confidential

information was provided to Seacret by WorldVentures rather than by Head. Accordingly, Counts

One and Two should be dismissed for failure to state a claim.

E.         Count Two Is Insufficient As Drafted Because It Does Not Name Any Representatives
           That Head Solicited.

           33.     Count Two should also be dismissed because it contains conclusory allegations that

Head is recruiting employees and Sales Representatives. Debtors failed to support such conclusory

allegations with facts. Count Two does not contain any names of employees or representatives


55
     See Dkt. 1-1., Paragraph 38.
56
     See Dkt. 1-1, ¶ 28.




MOTION TO DISMISS COMPLAINT – PAGE 16
     Case 21-04058          Doc 64       Filed 03/25/21 Entered 03/25/21 17:10:46     Desc Main
                                         Document      Page 17 of 22



that Head allegedly recruited. As the Supreme Court stated in Ashcroft v. Iqbal, in determining

whether a claim is facially plausible, “[t]hreadbare recitals of the elements of the cause of action,

supported by mere conclusory statements, do not suffice.” 57 Because the only allegations related

to solicitation of employees or Sales Representatives are conclusory, Count Two for breach of

fiduciary duty must be dismissed as a matter of law.

F.         Counts One And Two Are Insufficient As Drafted Because The Complaint Does Not
           Sufficiently Allege Any Harm.

           34.      The Debtors have not sufficiently pled harm which is a required element for both

Counts One and Two. With respect to Count One, the Debtors have simply said that as a result of

the breaches of the Employment Agreement, “WorldVentures has suffered economic damages,

lost profits and loss of goodwill.” 58 Concerning Count Two, the Debtors have pled conclusory

allegations accusing Head of “dissipation of WorldVentures assets” and “disruption of the orderly

administration of the estate.” and a general statement that “WorldVentures has suffered and

continues to suffer irreparable harm” with no explanation at all. These are simply conclusions and

are not facts, which are legally insufficient under the Supreme Court case of Ashcroft v. Iqbal.

Based on their factual allegations and position in discovery, Debtors cannot show any harm.

Debtors’ claims for breach of contract and breach of fiduciary duty must be dismissed as a matter

of law because they failed to allege any harm with specificity.




57
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), citing Twombly, 550 U.S. at 556.
58
     See Dkt. 1-1¶39.




MOTION TO DISMISS COMPLAINT – PAGE 17
  Case 21-04058           Doc 64       Filed 03/25/21 Entered 03/25/21 17:10:46                      Desc Main
                                       Document      Page 18 of 22



G.       Debtors Are Not Entitled To Obtain Injunctive Relief Based On A Contract No
         Longer In Effect.

         35       Finally, Count Three is based on injunctive relief for violations of Counts One and

Two – breach of contract and breach of fiduciary duty. Courts within the Fifth Circuit look to the

following criteria to determine whether a preliminary injunction should be issued:

                  (1)      whether a substantial likelihood exists that the plaintiff will
                           succeed on the merits;

                  (2)      whether there is a substantial threat of irreparable injury if the
                           injunction is not granted;

                  (3)      whether the threatened injury to the movant outweighs the
                           threatened injury to the respondent; and

                  (4)      whether the granting of the preliminary injunction will disserve
                           the public interest. 59

Relief should be granted only if the party seeking relief has carried the burden of persuasion as to

all four elements. 60 The purpose of an injunction is to preserve the status quo. 61 “We have

cautioned repeatedly that a preliminary injunction is an extraordinary remedy which should not be

granted unless the party seeking it has ‘clearly carried the burden of persuasion’ on all four

requirements,” 62

          36.     Debtors allege that Head breached the Employment Agreement and that he

 breached fiduciary duties owed to Debtors. Debtors cannot show a substantial likelihood exists

 that Debtors will succeed on the merits of either claim.




59
   In re Electro-Motor, Inc., 390 B.R. 859, 866 (Bankr. E.D. Tex. 2008), citing Ridgely v. Fed. Emergency Mgmt.
Agency, 512 F.3d 727, 734 (5th Cir.2008).
60
   Dinovo v. Fed. Bureau of Prisons, 2008 WL 859194 * 1 (E.D.Tex., Mar. 27, 2008).
61
   Janvey v. Alguire, 647 F.3d 585, 600 (5th Cir.2011).
62
   TransPerfect Translations, Inc. v. Leslie, 594 F. Supp. 2d 742, 748 (S.D. Tex. 2009), citing Lake Charles Diesel,
Inc. v. General Motors Corp., 328 F.3d 192, 196 (5th Cir.2003).




MOTION TO DISMISS COMPLAINT – PAGE 18
     Case 21-04058          Doc 64      Filed 03/25/21 Entered 03/25/21 17:10:46             Desc Main
                                        Document      Page 19 of 22



            i.      Debtors Cannot Show A Substantial Likelihood Of Success On The Breach Of
                    Contract Claim Because Debtors Sued On The Wrong Agreement And
                    Waived Any Right Of Enforcement of the Agreement.


            37.     In the Complaint, Debtors claim that Head breached the Employment Agreement.

As detailed above, the Applicable Agreement provides that it supersedes any prior agreement,

except as otherwise stated in the Applicable Agreement. Debtors’ representatives agree that the

Applicable Agreement does not mention the Employment Agreement. Because the Applicable

Agreement does not mention the Employment Agreement, the Applicable Agreement does not

provide any exception to the language in Section 10 that the Applicable Agreement supersedes the

Employment Agreement.

            38.     Additionally, Debtors waived any right to enforce the non-compete covenant when

Debtors granted Seacret the right to hire Head. Under Texas law, “waiver is a voluntary,

intentional relinquishment of a known right or intentional conduct inconsistent with claiming the

right. 63

            39.     After WorldVentures and Seacret signed the LOI and the LSA, WorldVentures,

through its CLO, Haynes, send an email to Seacret explicitly and intentionally waiving any right

to enforce Section 1.5 of the LSA. By that waiver of Section 1.5 of the LSA, WorldVentures

granted Seacret the right to hire Head.

            40.     Moreover, as detailed above Debtors have not shown, and cannot show, that Head

gave any information to Seacret that Debtors did not otherwise voluntarily provide to Seacret. As

stated in the LSA, Debtors voluntarily provided their so-called confidential and proprietary

information to Seacret.


63
     Slaughter-Cooper v. Kelsey Seybold Med. Grp. P.A., 379 F.3d 285, 290 (5th Cir. 2004).




MOTION TO DISMISS COMPLAINT – PAGE 19
     Case 21-04058         Doc 64       Filed 03/25/21 Entered 03/25/21 17:10:46       Desc Main
                                        Document      Page 20 of 22



                                   VI.
      ALTERNATIVELY, IF THE COURT CONSIDERS MATTERS OUTSIDE OF THE
     PLEADINGS PURSUANT TO RULE 12(d), MOTION FOR SUMMARY JUDGMENT
                           PURSUANT TO RULE 56

           41.      To the extent the Court considers matters outside of the pleadings, Head requests

that the Court treat this as a motion for summary judgment pursuant to Rule 56.

                                  VII.
     ALTERNATIVELY, IF THE COURT DOES NOT DISMISS PLAINTIFFS’ CLAIMS,
       THE COURT SHOULD ORDER PLAINTIFFS TO FILE AND SERVE A MORE
               DEFINITE STATEMENT UNDER FED. R. CIV. P. 12(E)

           42.      Fed. R. Civ. P. 12(e) provides in pertinent part that:

           a party may move for a more definite statement of a pleading to which a responsive
           pleading is allowed but which is so vague or ambiguous that the party cannot
           reasonably prepare a response. The motion [for more definite statement] ... must
           point out the defect complained of and the details desired.

If a court is presented with an appropriate motion for more definite statement under Fed. R. Civ.

P. 12(e), the court “shall grant the motion and demand more specific factual allegations from the

plaintiff concerning the conduct underlying the claims for relief.” 64

           43.      Here, the Complaint contains grossly insufficient factual allegations to support

Debtors’ claims for breach of contract and breach of fiduciary duty. Debtors failed to allege

sufficient facts to show Head breached any agreement or breached any fiduciary duty. Debtors

failed to allege sufficient facts that Head disclose confidential information to Seacret. Debtors

failed to allege sufficient facts that Head solicited employees or Sales Representatives. Debtors

failed to allege sufficient facts that they have been harmed.




64
     Thomas v. Independence Township, 463 F.3d 285, 301 (3rd Cir. 2006).




MOTION TO DISMISS COMPLAINT – PAGE 20
     Case 21-04058          Doc 64       Filed 03/25/21 Entered 03/25/21 17:10:46     Desc Main
                                         Document      Page 21 of 22



           44.      Accordingly, the Complaint is so vague or ambiguous that Head cannot reasonably

prepare a response. 65 As a result, if this Court does not dismiss Counts one, two and three pursuant

to Rule 12(b)(6), or if it dismisses only portions of the Complaint, the Court should order Debtors

to file and serve a more definite statement of their claims against Head in accordance with Fed. R.

Civ. P. 12(e).

                                                  CONCLUSION

           The Complaint should be dismissed because Debtors failed to state a claim as a matter of

law. The Debtors have sued on the wrong agreement, which is a fatal flaw in Count One. The

Applicable Agreement does not contain restrictive covenants prohibiting Head from competing.

Further Debtors waived their rights to enforce any non-compete covenant by intentionally

relinquishing any right to prevent Seacret from hiring Head. Debtors’ claim for breach of contract

and breach of fiduciary duty claims must be dismissed because, on the face of the Complaint,

Debtors admit they provided confidential information to Seacret, and failed to allege that Head

provided any confidential information to Seacret that Debtors did not otherwise voluntarily

provide to Seacret. Finally, the Debtors failed alleged any harm on the face of the Complaint, but

merely assert legal conclusions. For all these reasons, Head respectfully requests that the Court

dismiss the Complaint and grant such other and further relief to which Head may be entitled.




65
     Fed. R. Civ. P. 12(e); Thomas, 463 F.3d at 301.




MOTION TO DISMISS COMPLAINT – PAGE 21
  Case 21-04058         Doc 64     Filed 03/25/21 Entered 03/25/21 17:10:46                Desc Main
                                   Document      Page 22 of 22



                                                 Respectfully submitted,

                                                 SINGER & LEVICK, P.C.


                                                 By:      /s/Todd A. Hoodenpyle
                                                         Todd A. Hoodenpyle
                                                         State Bar No. 00798264
                                                         hoodenpyle@singerlevick.com
                                                         Michelle E. Shriro
                                                         State Bar No. 18310900
                                                         mshriro@singerlevick.com
                                                 16200 Addison Road, Suite 140
                                                 Addison, Texas 75001
                                                 Tel. (972) 380-5533
                                                 Fax (972) 380-5748

                                                 ATTORNEYS FOR DEFENDANT
                                                 KENNETH E. HEAD

                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been electronically
mailed to the parties that are registered or otherwise entitled to receive electronic notices in this case
pursuant to the Electronic Filing Procedures in this District and upon the following parties via electronic
mail on March 25, 2021.

Via Email: slockhart@foley.com

Steven C. Lockhart
Foley & Lardner LLP
2021 McKinney Avenue, Suite 1600
Dallas, Texas 75201


                                                          /s/Todd A. Hoodenpyle
                                                         Todd A. Hoodenpyle




MOTION TO DISMISS COMPLAINT – PAGE 22
